Citation Nr: 1040564	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  02-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of 
partial stomach removal.  


REPRESENTATION

Appellant represented by:	Bryan J. Chant, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and September 2002 rating decisions of 
the Cleveland, Ohio, and Indianapolis, Indiana, Department of 
Veterans Affairs (VA) Regional Offices (ROs).  

In December 2002, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  

In December 2004, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A copy 
of the transcript is of record.  

In February 2005 and June 2007, the Board remanded the claim for 
additional development and adjudicative action.  Thereafter, in 
an April 2008 decision, the Board determined that new and 
material evidence had not been received to reopen the claim of 
service connection for residuals of partial stomach removal.  The 
Veteran appealed the Board's April 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2010 Memorandum Decision, the Court did not discuss the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
because the Veteran presented no such argument to that issue; 
however, the Court set aside the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of partial 
stomach removal.  Thus, the Board will proceed to adjudicate only 
the issue described in the title page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  
REMAND

In August 2010, the Veteran submitted additional evidence to the 
Board.  This evidence consists of personal statement from the 
Veteran.  He requested that his case be remanded back to the 
agency of original jurisdiction (AOJ) for review of the newly 
submitted evidence.  

Any pertinent evidence submitted by the Veteran or representative 
which is accepted by the Board must be referred to the AOJ for 
review, unless this procedural right is waived by the Veteran or 
representative, or unless the Board determines that the benefit 
or benefits to which the evidence relates may be fully allowed on 
appeal without such referral.  38 C.F.R. § 20.1304(c) (2010).  
Here, neither the Veteran nor his attorney has waived the right 
to initial review by the AOJ; therefore, a remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the record, to include 
performing an initial review of all newly 
received evidence.  Thereafter, conduct any 
development deemed appropriate, e.g., 
sending additional VCAA notice or obtaining 
additional evidence which includes the 
scheduling of a VA examination.  

2.  Readjudicate the matter on appeal.  If 
the benefit sought on appeal remains 
denied, provide the Veteran and his 
attorney with a SSOC and allow an 
appropriate period of time for response.  

Thereafter, the case should be returned to 
the Board, if in order.  The purpose of 
this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to 
the merits of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


